Citation Nr: 9911213	
Decision Date: 04/26/99    Archive Date: 05/06/99

DOCKET NO.  94-28 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
post-operative pilonidal cyst.

2.  Entitlement to an increased (compensable) evaluation for 
hemorrhoids with history of anal fissure.  

3.  Entitlement to a total rating based on individual 
unemployability due to service connected disability.


REPRESENTATION

Appellant represented by:	Sean A. Kendall, Esq.



WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

G. Wm. Thompson, Counsel


INTRODUCTION

The veteran had active military service from May 1960 to 
December 1967.

In an October 1996 decision, in addition to other 
determinations, the Board found that the RO's award of 10 
percent for post-operative pilonidal cyst was the maximum 
available benefit and the issue of an increased rating for 
post-operative pilonidal cyst was not in appellate status.  
In that same determination, the Board continued a 
noncompensable evaluation for hemorrhoids, and denied service 
connection for tinnitus and low back disability.  In [redacted], the U.S. 
Court of Appeals for Veterans Claims (formerly U.S. Court of 
Veterans Appeals), in a Memorandum Decision, reversed the 
Board's decision as to the claims for service connection for 
"low back pain" and tinnitus.  In regard to the claims for 
increased ratings for hemorrhoids and pilonidal cyst scar, 
the Court vacated these determinations and remanded them for 
further development and adjudication.  The other claims 
adjudicated or remanded by the Board were not before the 
Court.

The October 1996 Board decision remanded for further 
development the issues of entitlement to compensation 
benefits under the provisions of 38 U.S.C.A. § 1151, for left 
upper extremity disability as a result of VA medical 
treatment in October 1993, entitlement to service connection 
for disability of the cervical spine, and entitlement to a 
total rating based on individual unemployability due to 
service connected disability.  A rating action in March 1999 
granted service connection for minor causalgia of the left 
elbow, rated 10 percent, and cervical spine fusion, rated 30 
percent.  Additionally, entitlement to a total rating based 
on individual unemployability was denied. 

In regard to the service-connected left elbow and cervical 
spine disabilities, there is no NOD as to the ratings 
assigned, or effective dates, and these potential issues are 
not before the Board, inasmuch as they raise separate and 
distinct claims which have not yet been considered.  Ephraim 
v. Brown, 82 F. 3rd 399 (Fed. Cir. 1996).  The Board notes 
that in the course of the appeal concerning left upper 
extremity, a supplemental statement of the case in June 1995 
referred to the left wrist.  The veteran, in his June 1995 
substantive appeal stated that the VA medical treatment 
resulted in disability to the left arm and elbow, and that 
the claim had been improperly developed.  If the veteran is 
claiming entitlement to compensation benefits under 
38 U.S.C.A. § 1115 for any left upper extremity disability 
separate and apart from the left elbow causalgia, he should 
so notify the RO.  

The Board, in the October 1996 decision, noted that the 
veteran had been informed in February 1995 that a rating 
action on hypertension secondary to smoking was deferred 
pending new regulations.  It was also pointed out to the RO 
that the provisions of Section 302, Public Law 103-446 should 
be considered once the new regulation permitted adjudication 
of the issue.  The veteran in a statement dated October 15, 
1998, reported that he had not heard anything on his smoking 
claim, and requested information from the RO in this regard.  
The RO responded by letter dated November 16, 1998.  The 
veteran, in a letter dated March 12, 1999, made reference to 
a VA letter of "March 4, 1999," denying his claim for 
disability due to use of tobacco products while serving in 
the Navy.  He asked the RO to consider his letter a notice of 
disagreement (NOD).  The Board cannot find in file a letter 
or other VA communication dated March 4, 1999, denying his 
claim for disability due to use of tobacco products while 
serving in the Navy.  The record contains a VA rating 
decision and a supplemental statement of the case dated March 
4, 1999, but these make no reference to a claim related to 
tobacco use.  Absent a determination, the veteran's letter 
can not be accepted as an NOD.  

The Board notes that the veteran was represented by Paralyzed 
Veterans of America, Inc. in the veteran's appeal to the 
Board; however, he is represented by S. Kendall, Attorney, in 
his appeal to the Court.  


REMAND

Hemorrhoids

On numerous occasions the veteran subjectively has complained 
of bleeding hemorrhoids.  When he was examined in January 
1995, in response to a series of questions listed under 
"Specific Evaluation," the examiner reported the 
appellant's statements of medical history as to the presence 
of rectal bleeding and its frequency, occasional soiling an 
incontinence, and tenesmus.  On objective evaluation, the 
physician found no bleeding, fissures or hemorrhoids and only 
skin tags.  The physician diagnosed hemorrhoids and fissures 
only "by history."  It was noted that anemia was to be 
evaluated at a later time.  Persistent bleeding and with 
secondary anemia or with fissures, allows a 20 percent 
evaluation under Diagnostic Code (DC) 7336.  Laboratory 
testing in February 1995 showed all pertinent findings were 
normal.

In its decision the Court held that the RO had failed in its 
duty to assist by not evaluating the veteran for anemia.  The 
Court further noted that the record showed diagnoses of 
hemorrhoids and anal fissures "by history" and the 
veteran's complaints of bleeding and itching.  The Court held 
that the Board failed to address persistent bleeding and 
fissures.  After noting the appellant's subjective complaints 
and the actual clinical findings on the January 1995 
examination and the February 1995 laboratory testing, the 
October 1996 decision of the Board at page 34 states, in 
pertinent part:

While appropriate consideration has been 
given to the veteran's subjective complaints, 
recent examination did not reveal large, 
thrombotic, irreducible hemorrhoids with 
excessive redundant tissue.  The examiner 
found a few external skin tags.  There was no 
bleeding, fissures or anemia.  Indeed, the 
examiner noted hemorrhoids only by history.  

The Board, of course, must comply with the Court's decision 
that found, in effect, that the quoted passage did not 
constitute an "addressing" of the alleged symptoms of 
persistent bleeding with fissures.  Tobler v. Derwinski, 2 
Vet. App. 8 (1991).  

The veteran has indicated that it was necessary that he quit 
his job as a computer programmer because of his inability to 
sit for long periods of time.  Accordingly, the Court found 
that his claim should be evaluated under 38 C.F.R. 
§ 3.321(b)(1) to determine whether an extra-schedular rating 
is appropriate.  The claim of marked interference with 
employment supports referral by the Board to the RO to make 
that determination.  Floyd v. Brown, 9 Vet. App. 88, 95 
(1996).  Further the Board is precluded from assigning an 
extra-schedular rating prior to referral to the RO.  
Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).  The veteran 
in a statement dated December 7, 1993, asserted that he could 
not pursue his normal occupations as either a computer 
programmer or aircraft mechanic because of the pain in his 
back and neck, and lack of concentration required for either 
occupation because of pain medication.  

Pilonidal Cyst

Both DC's 7804 and 7805 have been used to rate this disorder 
by analogy, as there is no specific diagnostic code for 
pilonidal cyst.  The Court memorandum decision found that the 
Board's decision did not provide adequate reasons or bases as 
to why the pilonidal cyst does not warrant a higher rating or 
assignment of a different diagnostic code under 38 C.F.R. 
§§ "4.71", and 4.114.  

The Board notes that 38 C.F.R. § 4.71 (1998) is titled 
"Measurement of ankylosis and joint motion."  While 
38 C.F.R. § 4.71 contains two plates providing a standardized 
description of ankylosis and joint motion, a description of 
the anatomical position, and a reference to Plate III 
concerning finger motion, it does not contain any diagnostic 
code numbers.  Therefore, it would appear that the Board can 
comply with this aspect of the Court's decision by noting 
that a higher rating may not be assigned under a diagnostic 
code provided by 38 C.F.R. § 4.71 because no such diagnostic 
code is provided.  As best the Board can construe the intent 
of the Court, however, it would appear that the Court 
intended to refer to 38 C.F.R. § 4.71a, which is the schedule 
of ratings for the musculoskeletal system.  This provision 
does contain diagnostic code numbers that incorporate actual 
ratings.  38 C.F.R. § 4.114 is the schedule of ratings for 
the digestive system and does contain diagnostic code 
numbers.   

The appellant is already rated under Code 7336 for 
hemorrhoids.  Thus, the assignment of a separate rating for 
the pilonidal cyst also under Code 7336 is clearly prohibited 
by the rating schedule.  38 C.F.R. § 4.14 (1998).  Under the 
controlling regulation:

When an unlisted condition is encountered it 
will be permissible to rate under a closely 
related disease or injury in which not only 
the functions affected, but the anatomical 
localization and symptomatology are closely 
analogous. Conjectural analogies will be 
avoided, as will the use of analogous ratings 
for conditions of doubtful diagnosis, or for 
those not fully supported by clinical and 
laboratory findings. Nor will ratings 
assigned to organic diseases and injuries be 
assigned by analogy to conditions of 
functional origin. 

38 C.F.R. § 4.20 (1998).

In order to comply with the order of the Court, it must be 
determined whether one of the diagnostic codes contained in 
38 C.F.R. §§ 4.71a and 4.114, apart from code 7336, is  "a 
closely related disease or injury" to a pilonidal cyst "in 
which not only the functions affected, but the anatomical 
localization and symptomatology [is] closely analogous."  If 
so, the pilonidal cyst may be rated by analogy under that 
code.  If not, an analogous rating is not for application.   

The Court further held that because of the veteran's 
references to his inability to sit for extended periods of 
time due to the pilonidal cyst, consideration should be given 
to 38 C.F.R. § 3.321(b)(1).  

As noted above, the rating action in March 1999 granted 
service connection for minor causalgia of the left elbow, 
rated 10 percent, and cervical spine fusion, rated 30 
percent, and denied entitlement to a total rating based on 
individual unemployability.  At the time of the March 1999 
actions, the RO had not readjudicated the claim in light of 
the Court determinations concerning the disability described 
as "low back pain" and tinnitus.  It would further appear 
that in order to evaluate the now service connected 
disability of "low back pain" under the schedular criteria, 
some medical input will be required to ascertain a diagnostic 
classification that would account for the "low back pain" 
the Court has found is due to the injury in service.  

In order to fulfill its statutory duty to assist the veteran 
and adequately develop his claim, the Board believes that 
further development, as specified below, is required.  See 38 
U.S.C.A. § 5107(a).  Accordingly, the case is remanded to the 
RO for the following actions:

1.  The veteran should be permitted to 
submit or identify any other evidence or 
argument in support of his claim. The RO, 
with the help of the veteran should 
secure all records of treatment for the 
veteran, private or VA, from 1996 to the 
present.

2.  The RO, with any necessary 
cooperation of the veteran, should 
attempt to secure from the veteran's 
former employer as a computer programmer, 
a statement as to the basis for the 
termination of the veteran's employment, 
as well as sick leave requests, and/or 
records of sick leave used.  Particular 
attention should be directed toward 
obtaining from the employer documentation 
that it was the appellant's service 
connected hemorrhoid and pilonidal cyst 
disabilities, and/or "low back pain," 
affecting his ability to sit, that 
prompted the termination of his 
employment. 

3.  If the veteran has filed for or is in 
receipt of Social Security Administration 
(SSA) benefits, or any other disability 
or retirement benefit, the RO, with the 
help of the veteran, should secure copies 
of all medical records used in support of 
any claim.

With respect to (2) and (3), the Board 
notes that the  Court has made it clear 
that the "duty to assist" is not a one 
way street, and that the claimant can not 
stand idle when the duty is invoked by 
failing to provide important information 
or otherwise failing to cooperate.  Wood 
v. Derwinski, 1 Vet. App. 190 (1991) 
(aff'd on reconsideration, 1 Vet. App. 
460 (1991)); Olson v. Principi, 3 Vet. 
App. 480, 483 (1992).

4.  Following the above, the veteran 
should also be afforded VA examination(s) 
by an appropriately qualified physician, 
in order to determine the nature and 
extent of the pilonidal cyst and 
hemorrhoid disabilities.  The examiner 
should record pertinent medical 
complaints, symptoms and the objective 
clinical findings.  All indicated testing 
should be performed, and testing to 
determine whether anemia related to the 
hemorrhoid disorder is present must be 
performed.  The claims folder and copy of 
this remand should be made available for 
the examiner's review in conjunction with 
the examination.  The examiner must also 
be provided with the criteria contained 
in diagnostic codes under  38 C.F.R. 
§§ 4.71a and 4.114.  Following the 
examination and a review of the record, 
the examiner is requested to address the 
following specific questions:

(a)  What is the meaning of the term "by 
history" when noted in a diagnosis 
following an examination?

(b)  Did the laboratory testing of 
February 1995 demonstrate anemia related 
to the hemorrhoidal disorder?  Does the 
laboratory testing performed in 
conjunction with this examination 
demonstrate anemia related to the 
hemorrhoidal disorder?  If not, the 
examiner should so state.

(c)  Is a pilonidal cyst "a closely 
related disease or injury in which not 
only the functions affected, but the 
anatomical localization and 
symptomatology [is] closely analogous" 
to any of the disabilities listed under 
the diagnostic codes provided under 
38 C.F.R. § 4.71a and 4.114, code 7336 
(hemorrhoids) excepted?   If not, the 
physician should so state.

(d)  Do the objective findings support 
the subjective complaints as to 
persistent bleeding and fissures?  If 
not, the examiner should so state. 

(e)  Are there present objective findings 
supporting the subjective complaints of 
severe and persistent pain due to the 
hemorrhoidal disorder, the pilonidal cyst 
and the "low back pain," such as, for 
example, disuse atrophy, loss of muscle 
tone or other any other objective finding 
that would correlate to a level of 
disability precluding the appellant's 
ability to sit for extended periods?  

The rationale for any opinion should be 
stated. 

6.  The RO should take appropriate action 
also to provide the appellant a general 
medical evaluation, as well as any 
indicated specialist evaluations, in 
order to determine the nature and 
severity of the service connected 
disabilities, or disabilities compensated 
under the provisions of 38 U.S.C.A. 
§ 1151, and their impact upon the ability 
of the claimant to obtain and retain 
gainful employment.  The claims folder 
and a copy of this remand should be made 
available for review by the examiner(s) 
in conjunction with the examination.  All 
indicated testing should be performed.  
In addition to the general medical 
evaluation, the following specific 
matters should be addressed:

(a)  Following examination of the 
claimant and review of the record, an 
examiner should provide an opinion as to 
the correct diagnostic classification of 
the disability that produces the "low 
back pain" the Court has found is due to 
an injury in service.  If it appears that 
multiple diagnostic classifications of 
disabilities of the low back are 
warranted at this time, the examiner 
should express an opinion as to the 
degree of medical probability that each 
such disability is due to the back injury 
in service, or is causally related to a 
disability that is etiologically related 
to a back injury in service.  If there 
remains any indicated diagnostic 
classification of a current low back 
disability that is not at least as likely 
as not related to the injury in service, 
or a disability that is etiologically 
related to a disability that is causally 
related to the injury in service, the 
examiner should indicate whether     
the manifestations of such disability may 
be distinguished from the manifestations 
of a low back disability that is causally 
related to the injury in service or a 
disability that is etiologically related 
to a disability caused by the injury in 
service.  In view the determination of 
the Court, the examiner must proceed on 
the premise that at least one current 
diagnostic classification is causally 
related to the injury in service.

(b)  Following completion of the 
examination, an examiner should provide 
an opinion as to overall impact of the 
claimant's disabilities that are service 
connected, or are subject to compensation 
awards under the provisions of 
38 U.S.C.A. § 1151, on his ability to 
obtain and retain employment.   The 
impact of disabilities not service 
connected, or subject compensation awards 
under the provisions of 38 U.S.C.A. 
§ 1151, as well as the appellant's age, 
may not be considered in formulating this 
opinion.  If the current subjective 
reports of symptoms are not supported by 
objective findings, the examiner should 
indicate whether the response to this 
question would be altered if only the 
objectively confirmed manifestations were 
considered.

The veteran is advised that failure to 
report for the scheduled examination may 
have adverse consequences to his claim as 
the information requested on this 
examination addresses questions of 
causation and symptomatology that are 
vital in these claims.  Moreover, under 
38 C.F.R. § 3.655 (1998), where a 
claimant fails without good cause to 
appear for a scheduled examination in 
conjunction with a claim for increase, 
the claim will be denied.  Connolly v. 
Derwinski, 1 Vet. App. 566 (1991).
 
7.  The RO should review the examination 
reports requested above and assure that 
they are responsive to the Board's 
requests.  Stegall v. West, 11 Vet. App. 
268 (1998).  If not, they should be 
returned as inadequate for rating 
purposes to obtain the necessary 
information.  38 C.F.R. § 4.2 (1998).

8.  Once the record is complete, the RO 
must give consideration to whether the 
pilonidal cyst may be rated by analogy 
under 38 C.F.R. §§  4.71, 4.71a and 
4.114, or whether referral for an 
extraschedular rating is warranted under  
38 C.F.R. § 3.321(b)(1), for marked 
interference with employment caused by 
the pilonidal cyst or the hemorrhoidal 
disability, or both, as directed by the 
Court.

9.  Upon completion of the above 
development, the RO should reajudicate 
all issues now before it.  If a benefit 
sought on appeal has not been granted, 
the appellant and his attorney should be 
provided a supplemental statement of the 
case and accorded a reasonable period to 
respond.  

The case should then be returned to the Board for final 
appellate review, if otherwise in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Richard B. Frank
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


